Citation Nr: 0915095	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-37 018	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
arthropathy due to a right calcaneal fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Counsel



INTRODUCTION

The Veteran had active service from September 1999 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

This case was remanded by the Board in an action dated in 
January 2008 in order to afford the Veteran another 
examination to determine the current level of disability 
attributable to his right calcaneal (heel) fracture with 
arthropathy.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with 
original rating, the Board has characterized the issue as set 
forth on the title page.

An October 2006 RO decision increased the rating for the 
Veteran's service-connected scar of the right heel to 10 
percent, effective September 13, 2003.  At an October 2007 
hearing before the undersigned Veterans Law Judge, the 
Veteran expressed satisfaction with this increased rating and 
thereby withdrew his appeal of that issue.  




FINDING OF FACT

The Veteran's right calcaneal fracture with arthropathy is 
manifested by tenderness to palpation, near normal range of 
motion about the ankle without pain, and with no additional 
limitations imposed by pain, fatigue, weakness, or lack of 
endurance following repetitive use; the arthropathy is no 
more than moderately disabling.  


CONCLUSION OF LAW

The criteria for an increased rating for the Veteran's right 
calcaneal fracture with arthropathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes 5271, 5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004 and May 2005.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and secured examinations in 
furtherance of his claim.  The Veteran notified the RO that 
he had received treatment at the Fayetteville, North Carolina 
VA Medical Center (VAMC), and the RO sought those records.  
However, in a Report of Contact dated in September 2004, it 
was noted that the VAMC indicated that the Veteran had not 
been treated there, and that, consequently, no records were 
available.  The Veteran was notified of this and asked to 
submit any records in his possession; he has provided none.  
The RO subsequently made a formal finding as to the 
unavailability of records of treatment at that facility.  See 
38 C.F.R. § 3.159(c)(2).  VA has no duty to inform or assist 
that was unmet. 

The Veteran was injured in a motor vehicle accident during 
service while driving home.  He is service connected for 
right calcaneal (heel) fracture with arthropathy that 
resulted from the accident; it is rated as 10 percent 
disabling effective September 13, 2003, the day after his 
release from active duty.  He contends that this rating 
should be increased.  The Veteran has been afforded several 
examinations in connection with this disability, including 
one given before his release from active duty.  

Examination of the Veteran's right heel in June 2003 revealed 
swelling of the soft tissues around the right ankle, as well 
as a small scar at the tip of his right posterior heel at the 
sight of entry of the pin used to stabilize his fractured 
heel bone.  There was no sign of weakness.  There was 
tenderness to palpation of the right heel, and numbness in 
the right little toe.  The Veteran reported some limitation 
of standing and walking as he developed pain in his feet 
after standing for one to two hours, or after walking for a 
short period of time.  X-rays of the right foot revealed 
post-traumatic changes.  

The Veteran was examined again in September 2006.  He 
reported frequent pain with any weight bearing that was worse 
with prolonged walking or prolonged standing.  He reported 
that he could walk a half mile with some pain throughout.  He 
reported that his activities of daily living were not 
impaired.  He reported that his work involved operating heavy 
equipment, and that he was able to operate the foot controls 
with some degree of incoordination and pain.  His symptoms 
were reportedly worse toward the end of the work day.  He 
said he was using no medications to treat his symptoms.  

Examination revealed that the wear pattern on the bottom of 
his relatively new shoes was normal.  The ankle joint was 
found to be stable, and demonstrated mobility from 10 degrees 
of dorsiflexion to 40 degrees of plantar flexion without 
apparent pain.  There was no pain on range of motion or 
flare-ups, except as described above.  There were no 
additional limitations imposed by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  X-rays showed 
the prior fusion, and possible incomplete fusion.  The 
examiner's impression was surgical repair, prior calcaneal 
fracture with residual pain and minimal mobility impairment.  

The Veteran's most recent examination was conducted in July 
2008.  The Veteran reported that he had right heel pain all 
day every day, and that it got worse over time with 
weightbearing and in the course of his work week.  He 
reported that at the time of his discharge (presumably 
meaning at the time of his discharge examination, noted 
above) he minimized his symptoms in order to try to stay in 
the Marine Corps.  He reported that his foot swells, and that 
he was taking medications to relieve his symptoms.  He 
reportedly used orthotics in his work boots.  He did not use 
a cane or crutch.  He reported that his daily activities were 
affected in that he was unable to run, to walk more than for 
30 minutes, or to climb ladders or jump.  He also reported 
that he was unable to participate in sports, though he also 
reported that he experiences flare-ups when he tries to do 
sports, after which he had to avoid weightbearing.  At work, 
he reportedly is unable to stand for more than 30 minutes 
without a break.  

On examination, the examiner noted that the Veteran was a 
moderately obese male with a limp; he used no assistive 
devices, and ambulated on the outer edge of his right foot.  
There was some swelling of the ankle and foot.  Pulses were 
2+, and motor strength was 5/5.  Range of motion testing 
revealed dorsiflexion from zero to 20 degrees and plantar 
flexion from zero to 40 degrees.  There was no pain on range 
of motion testing, and no additional limitations imposed by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  There was no reported pain and no diminution 
with repetitive testing.  There was no inversion or eversion 
on examination.  The examiner noted that the Veteran had some 
reversible hammering of the toes on the right foot (for which 
the Veteran was subsequently service connected), and, to a 
lesser extent, on the left foot.  X-rays revealed old 
fractures involving the talus and the calcaneus that resulted 
in a near complete fusion of the two bones.  The examiner 
specifically characterized the Veteran's right calcaneal 
fracture disability as being moderately disabling.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations, and on 
the ability to function under the ordinary conditions of 
daily life.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When a specific disability is not listed in the rating 
schedule, rating is done by analogy to a closely related 
disease or injury in the Rating Schedule in which not only 
the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2008).  Here, 
as noted above, the effects of pain on use, functional loss, 
and incoordination were taken into account in assessing the 
range of motion of the Veteran's right heel/ankle disability.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's right 
heel claim as a claim for higher evaluation of an original 
award, effective from the date of award of service 
connection.  

The Veteran's right calcaneal fracture with arthropathy has 
been evaluated by analogy to the rating criteria found at 
Diagnostic Code 5284, other foot injuries.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5284, a 10 percent rating is 
for application when there is moderate disability.  A 20 
percent rating is for application when there is a moderately 
severe disability, and a 30 percent rating, the highest 
available under Diagnostic Code 5284, is for application when 
there is a severe disability.  

Here, taking into account all of the medical evidence of 
record, the Board finds that the Veteran's right heel 
disability more nearly approximates the criteria required for 
the currently assigned 10 percent rating, and that a higher, 
20 percent, rating is not warranted.  The most recent 
examination, in July 2008, resulted in the examiner's opinion 
that this disability is moderately disabling.  The September 
2006 examiner did not characterize the disability in terms 
directly relating to the rating criteria, but his findings, 
including the range of motion testing results, were identical 
or nearly identical to those of the July 2008 examiner's.  As 
there is no credible medical evidence of record suggesting 
that the Veteran's right calcaneal fracture with arthropathy 
is worse than moderately disabling, a higher rating is not 
warranted, and has not been at any time from the inception of 
the claim.  

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating, but finds none that 
does.  The diagnostic codes used for evaluating disabilities 
of the ankle do not allow for a higher rating because the 
limitation of motion of the Veteran's right ankle is nearly 
normal (not even moderately limited as required for a 10 
percent rating), because there is no ankylosis of the ankle, 
and because there is no evidence of marked deformity.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5270-74.  38 C.F.R., Part 
4, Plate II (showing that normal range of motion of the ankle 
is to 20 degrees in dorsiflexion and to 45 degrees in plantar 
flexion).  

It is undisputed that the Veteran's right heel disability has 
an adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  The 
Board also notes that the Veteran continues to work, albeit 
with some accommodation regarding rest after prolonged 
standing.  The Board also notes in passing that the Veteran 
is service connected for the scar and the right foot hammer 
toes that are related to the fracture that gave rise to the 
instant claim, and that the Veteran's combined disability 
rating for these three related disabilities is 30 percent.  
Given the lack of evidence showing unusual disability, as 
discussed in the previous paragraph, with respect to the 
right heel fracture and associated arthropathy that is not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

Entitlement to an initial rating higher than 10 percent for 
arthropathy due to right calcaneal fracture is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


